Citation Nr: 0909187	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  07-07 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin




THE ISSUES

1.  Entitlemen0t to service connection for claimed 
mononucleosis.  

2.  Entitlement to service connection for the claimed 
residual of a left knee contusion.  

3.  Entitlement to service connection for claimed multiple 
sclerosis.  




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty February 1971 to May 1973, 
and from May to August 1975.  

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2005 rating decision 
issued by the RO.  

The Veteran testified at a hearing conducted in August 2007 
via telephone due to videoconference technical difficulty.  
He also testified at a hearing before the undersigned 
Veterans Law Judge sitting at the RO in November 2008.  A 
hearing transcript (transcript) relating to both hearings is 
of record.  

The issue of service connection for multiple sclerosis being 
remanded is addressed in the REMAND portion of this document 
and is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran currently is not shown to have any residuals 
of mononucleosis or any identified condition attributable 
thereto.  

2.  The Veteran currently is not shown to have a left knee 
condition as the residual of a contusion sustained in service 
or due to another event or incident of his period of service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have a disability manifested by the 
residuals of mononucleosis due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.304 (2008).  

2.  The Veteran does not have a left knee disability 
manifested by contusion residuals due to disease or injury 
that was incurred in or aggravated by a period of active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  The regulations implementing VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  VCAA and the implementing regulations apply 
in the instant case.  

Under VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  

Second, VA has a duty to notify a claimant of the information 
and evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Third, VA has a duty to assist a claimant in obtaining 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Letters dated in December 2004 and July 2006 satisfied these 
criteria.  

The claims were readjudicated in a February 2007 Statement of 
the Case (SOC).  As part of March 2006 correspondence, the 
Veteran was notified how disability ratings and effective 
dates were assigned.  

Hence, the content of the notice provided to the Veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  There is no evidence of any failure on the part 
of VA to further comply with VCAA that reasonably affects the 
outcome of this case.  

While perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
For these reasons, it is not prejudicial to the Veteran for 
the Board to proceed to finally decide these appealed 
matters.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  

While VA did follow that sequence as it pertains to the 
instant claims, any defect with respect to the timing of the 
VCAA notice requirement must be viewed as being harmless.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Liddell, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Here, the above-cited notice correspondence fully complied 
with the requirements of 38 U.S.C.A. § 5103(a).  The Veteran 
was provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to the VA 
notice.  The claims were thereafter readjudicated.  
Therefore, the actions taken by VA have cured any defect in 
the timing of notice.  


Factual Background

The service treatment record includes a February 1971 
examination report showing normal clinical evaluation of the 
Veteran.  A June 1971 clinical record shows that the Veteran 
incurred trauma to his left knee.  Contusion was diagnosed.  
He was placed on a physical profile for one month.  An X-ray 
examination in June 1971 of the left knee was normal.  

A July 1971 service orthopedic clinic note shows that he had 
been seen for a left knee contusion.  He reportedly was doing 
well, with no pain or swelling.  As part of an August 1971 
examination report a history of a left knee contusion was 
supplied.  A VA hospital summary shows that the Veteran was 
hospitalized for three days in August and September 1971; a 
diagnosis of infectious mononucleosis was supplied.  The 
April 1973 and May 1975 examination reports also show normal 
clinical evaluation for the Veteran.  

A VA neurologist reviewed the Veteran's claims file in June 
2007 and supplied a medical opinion.  He noted the 1971 
treatment for mononucleosis.  The physician opined that it 
was less likely as not that any residuals of infectious 
mononucleosis were present.  

The Veteran provided testimony at a September 2008 hearing 
conducted by the undersigned at the RO.  The Veteran 
testified that his mononucleosis was "pretty much taken care 
of."  See page 15 of transcript.  The Veteran's left knee 
claim was not addressed.  See page two of transcript.  

A careful review of the medical records, both VA and private, 
dated from 2001 to 2007, reveals no complaints or findings 
referable to mononucleosis (to include residuals thereof) or 
a left knee disorder.  


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  

The Board is also mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Evans v. West, 12 Vet. App. 22, 30 (1999).  

To establish service connection, there must be evidence of an 
etiologic relationship between a current disability and 
events in service or an injury or disease incurred or 
aggravated there.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  


Analysis

After reviewing the entire record, the Board finds that the 
claims of service connection for the residuals of 
mononucleosis and for left knee contusion residuals must be 
denied.  

The threshold question in any claim for service connection is 
whether the current disability is shown.  Here, on review, 
the medical evidence is not shown to establish the presence 
of related disability or identified residuals that have been 
attributed by either episode noted in service.  

In the absence of competent evidence of current disability, 
the claim of service connection must be denied.  (In the 
absence of competent evidence of a present disability, there 
cannot be a valid claim of service connection.  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992)).  

Although the Veteran has claimed service connection for these 
two disorders essentially as a result of his military 
service, as a layperson he is not competent to supply a 
diagnosis or nexus opinion in this context.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, to this extent, 
he has not identified any medical evidence that tends to show 
that he has current disability attributed thereto.  He has 
not identified signs or manifestations referable to such 
conditions.  

As the preponderance of the evidence is against these claims, 
the appeal must be denied.  




ORDER

Service connection for the claimed residuals of mononucleosis 
is denied.  

Service connection for claimed left knee contusion residuals 
is denied.  


REMAND

The Veteran asserts that he developed multiple sclerosis as 
the result of having mononucleosis while in service.  See 
June 2005 VA Form 21-4138.  

An undated private medical record notes a diagnosis of 
multiple sclerosis with an onset date of December 8, 2001.  

A December 2001 private examination report includes a 
diagnosis of multiple sclerosis with exacerbation 
characterized by weakness and left partial hemiparesis, 
dysphagia and slight dysarthria.  

A May 2006 VA outpatient treatment record includes a 
diagnosis of multiple sclerosis, described as relatively well 
controlled.  

A VA neurologist reviewed the Veteran's claims file in June 
2007 and supplied a medical opinion.  He observed the 
Veteran's 1971 treatment for mononucleosis.  He added that 
multiple sclerosis symptoms had its onset in 1998, and noted 
a diagnosis supplied on December 8, 2001.  An ongoing 
diagnosis of relapsing multiple sclerosis, remitting fairly 
quiescently was supplied.  

The physician opined that it was less likely as not that any 
residuals of infectious mononucleosis was present.  He also 
opined that it was less likely as not that mononucleosis 
caused the Veteran's multiple sclerosis.  

The Board requested a Veterans Health Administration (VHA) 
medical expert opinion in July 2008.  The expert was informed 
that the Veteran was noted to have separated from service in 
1977.  He is, however, shown to have separated in 1975.  

In the course of his August 2007 local hearing the Veteran 
claimed that his infectious mononucleosis, as well as some 
in-service vaccinations, were caused his multiple sclerosis.  
See page one of transcript.  

The Veteran also provided testimony at a September 2008 
during a hearing at the RO.  As in August 2007, it was noted 
that the Veteran's periods of service took place from 1971 to 
1975.  See page one of transcript.  As also in August 2007, 
it was argued that the Veteran developed multiple sclerosis 
as a result of his in-service mononucleosis as well as 
receiving some experimental vaccines at Fork Polk in 1975.  
See page two of transcript.  The Veteran testified that his 
mononucleosis was "pretty much taken care of."  See page 15 
of transcript.  

A VHA medical opinion, in the form of a September 2008 
report, is of record.  The reviewing neurologist indicated 
that he had been asked to render an opinion regarding the 
likelihood that the appellant (Veteran) suffered from 
multiple sclerosis at anytime prior to his military service 
(which ended in 1977) or at any time during the seven years 
thereafter.  Therefore, added the physician, the question is 
whether there is a 50 percent or greater likelihood that the 
Veteran was suffering from multiple sclerosis prior to or 
during 1984.  

The neurologist indicated that the Veteran was diagnosed with 
multiple sclerosis in 1994 when an MRI and brain scan testing 
showed white matter lesions.  The physician opined that there 
was a 50 percent chance that multiple sclerosis manifested 
prior to 1984 in some of the vague symptoms described by the 
Veteran.  

As part of an Informal Brief submitted by the Veteran's 
accredited representative in January 2009, it was explicitly 
stated that initial RO review of additional evidence 
submitted, including certain medical treatise evidence as 
well as the above-discussed VHA September 2008 medical 
opinion, was "not" waived.  

As noted, the Veteran has not submitted a waiver of initial 
consideration of this above-mentioned evidence by the RO and 
the RO has not had an opportunity to review it.  In Disabled 
American Veterans (DAV) v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) emphasized 
the Board's status as "an appellate tribunal."  

The Board is prohibited from considering additional evidence 
without having to remand the case to the AOJ for initial 
consideration, unless having an appropriate waiver from the 
veteran.  Hence, as this case must be remanded anyway, the 
most appropriate action is to have the RO initially consider 
this additional evidence associated with the record following 
the issuance of the January 2008 SSOC as part of its post-
remand evidentiary review.  

The Veteran's representative, in January 2009, requested that 
the Veteran's service connection claim for multiple sclerosis 
be remanded in order so that a medical opinion from a 
neurologist, familiar with multiple sclerosis, be obtained.  

He also noted that the medical question posed to the VA 
examiner in June 2007 was limited in its scope by the 
question asked.  The representative also pointed out that the 
record lacked a medical opinion as to whether multiple 
sclerosis was present coincident with the Veteran's military 
service or within the presumptive period.  

Service connection for multiple sclerosis, will be presumed 
if it manifested to a compensable degree within seven years 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  

The governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment.  38 C.F.R. 
§ 3.326 (2008); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to schedule the Veteran for a VA 
neurological examination.  The VA 
neurologist must review the entire claims 
file (three volumes), including any newly 
obtained records, to determine the date 
of onset of the Veteran's multiple 
sclerosis.  

The neurologist is asked to provide a 
medical opinion addressing whether it is 
at least as likely as not (i.e., there is 
at least a 50/50 chance) that multiple 
sclerosis had its onset in service or 
within the seven-year presumptive period 
following the Veteran's discharge from 
service in August 1975.  If so, he or she 
is to list those symptoms that were 
indicative of multiple sclerosis.  

In responding to these questions, the 
neurologist is to provide a rationale for 
his or her opinion, including addressing 
evidence in the claims files and the use 
of sound medical principles.  The 
neurologist should specifically comment 
on all medical opinions of record 
concerning the Veteran's claimed multiple 
sclerosis claim, including those dated in 
June 2007 and September 2008.  

Further, the VA examiner should 
specifically acknowledge and comment on 
the various treatise-type evidence and 
other argument included as part of the 
January 2009 Informal Brief of Appellant 
in Appealed Case by the Veteran's 
accredited representative.  If the 
neurologist cannot offer an opinion 
without resorting to speculation, he or 
she must so state, and explain why 
speculation is required to reach the 
opinion offered.  

2.  The Veteran is hereby notified that 
it is his responsibility to report for 
any ordered VA examination, to cooperate 
in the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2008).  

In the event that the Veteran does not 
report for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

3.  The RO should review the 
neurologist's report to ensure that it is 
in complete compliance with the 
directives of this remand.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
the claim of service connection for 
multiple sclerosis in light of all the 
evidence of record.  If any benefit 
sought on appeal is not granted, then the 
Veteran and his representative should be 
furnished with a SSOC and afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


